ACCEPTED
                                                                           01-14-00535-CV
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      5/22/2015 8:45:56 AM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK




                                                          FILED IN
                                                   1st COURT OF APPEALS
                 NO. 01-14-00535-CV                    HOUSTON, TEXAS
                                                   5/22/2015 8:45:56 AM
            IN THE COURT OF APPEALS                CHRISTOPHER A. PRINE
             FOR THE FIRST DISTRICT                        Clerk

                AT HOUSTON, TEXAS


   GREGORY R. MATTOX AND BARBARA WILKERSON,
                   Appellants

                           v.

     GRIMES COUNTY COMMISSIONERS’ COURT,
                   Appellee


         Appeal from the 506th District Court of
                Grimes County, Texas;
                   Cause No. 32,015


ATTORNEY FOR APPELLEE PRESENTING ORAL ARGUMENT



                                Attorney for Appellee:
                                Jon C. Fultz
                                SBN: 24009516
                                382 FM 149 West
                                Anderson, Texas 77830
                                Telephone: (936) 873-6455
                                Facsimile: (936) 873-6457
                                jon.fultz@co.grimes.tx.us
TO THE HONORABLE FIRST COURT OF APPEALS:

     Jon C. Fultz, Attorney for Appellee, Grimes County Commissioners’

Court, will present the oral argument on June 3, 2015 on Appellee’s behalf.

                                         RESPECTFULLY SUBMITTED,



                                         /s/ Jon C. Fultz
                                         Jon C. Fultz
                                         Grimes County Attorney
                                         Attorney for Appellee
                                         S.B.N.: 24009516
                                         382 FM 149 West
                                         Anderson, TX 77830
                                         Tel: (936) 873-6455
                                         Fax: (936) 873-6457
                                         jon.fultz@co.grimes.tx.us

                           Certificate of Service

     I hereby certify that a true and correct copy of the foregoing pleading
has been forwarded via electronic service to Gary Leonard, counsel for
Appellants, on this 22nd day of May, 2015.


                                         /s/ Jon C. Fultz
                                         Jon C. Fultz
                                         Attorney for Appellee




                                     2